                        UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF NORTH CAROLINA
                            CHARLOTTE DIVISION
                               3:14-cr-229-MOC-6

UNITED STATES OF AMERICA,              )
                                       )
            vs.                        )
                                       )                          ORDER
MALCOLM JARREL HARTLEY,                )
                                       )
                  Defendant.           )
_______________________________________)

      THIS MATTER is before the Court on defendant’s pro se “Motion for Compassionate

Release Reduction of Sentence.” (Doc. No. 956).

                                         ORDER

       IT IS, THEREFORE, ORDERED that within 20 days the Government shall file a

response to defendant’s motion.

                                            Signed: May 3, 2021
